      Case 4:19-cv-00053-A Document 36 Filed 04/30/20   Page 1 of 2 PageID 645



                    IN THE UNITED STATES DISTRICT COU T
                         NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION
                                                              CLEfU(~1rs~i5IsrKiet COURT
JAMES RONALD LOWE,                      §                       BY~~~·n~,"~",~,~~~~
                                        §
              Plaintiff,                §
                                        §
vs.                                     §    NO. 4:19-CV-053-A
                                        §
ANDREW SAUL, COMMISSIONER,              §
SOCIAL SECURITY ADMINISTRATION,         §
                                        §
              Defendant.                §


                                     ORDER

        Came on for consideration the above-captioned case wherein

James Ronald Lowe is plaintiff and the Commissioner of Social

Security, Andrew Saul,        ("Commissioner") is defendant.        This is

an action for judicial review of a final decision of the

Commissioner denying plaintiff's claim for a period of

disability and disability insurance benefits under the Social

Security Act. On April 16, 2020, the United States Magistrate

Judge issued his proposed findings and conclusions and his

recommendation ("FC&R"), and granted the parties until April 30,

2020, in which to file and serve any written objections thereto.

        On April 29, 2020, plaintiff filed what purports to be an

objection to the FC&R, however, the document simply states that

plaintiff met his burden of proof and that he is disabled.

As the Magistrate Judge cautioned, failure to file specific

objections to particular factual findings or legal conclusions
  Case 4:19-cv-00053-A Document 36 Filed 04/30/20   Page 2 of 2 PageID 646



bars a party, except on grounds of plain error or manifest

injustice, from attacking on appeal the FC&R accepted by the

court. Douglass v. United Servs. Auto. Ass•n,        79 F.3d 1415,

1428-29 (5th Cir. 1996). Plaintiff has not shown that any

particular finding or conclusion of the magistrate judge is

erroneous. The court has reviewed the record in any event and

finds that the decision of the ALJ is not erroneous.

     The court accepts the recommendation of the magistrate

judge and ORDERS that the decision of the Commissioner that,

based on the application for a period of disability and

disability insurance benefits protectively filed on October 8,

2015, plaintiff, James Ronald Lowe, is not disabled under

sections 216(i) and 223(d) of the Social Security Act, be, and

is hereby, affirmed.


     SIGNED April 30, 2020.




                                    2
